Citation Nr: 0912171	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  96-45 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from May 1970 to October 
1971, including service in Vietnam from October 1970 to 
October 1971. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 RO rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO). 

In February 2005, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge (VLJ). A 
transcript of that hearing is of record and associated with 
the claims folder. 

In July 2005, the Board found new and material evidence to 
reopen the claim for service connection for PTSD. The claim 
was remanded to the AMC/RO for further development. The claim 
is now being reviewed on a de novo basis. 


FINDING OF FACT

The Veteran does not have PTSD that was caused or aggravated 
by any incident of active military service. 

CONCLUSION OF LAW

The criteria for the establishment of service connection for 
PTSD are not approximated. 38 U.S.C.A. § 1110, 5107 (West 
2002); 38 C.F.R. § 3.304(f) (2008).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the Veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the Veteran of the evidence VA will attempt to obtain and 
that which the Veteran is responsible for submitting. Proper 
notice must inform the Veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the Veteran is expected to provide. See 38 C.F.R. § 3.159 
(2007). These notice requirements apply to all five elements 
of a service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and the effective date 
of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a veteran with notice of the information 
and evidence necessary to substantiate a claim. The purpose 
of these changes is to clarify when VA has no duty to notify 
a veteran of how to substantiate a claim for benefits, to 
make the regulation comply with statutory changes, and to 
streamline the development of claims. The amendments apply to 
all applications for benefits pending before VA on, or filed 
after May 30, 2008, which includes this claim. Notably, the 
final rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which previously stated that VA will request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. 

The final rule also removes the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the veteran within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that application. 
The revised sentence reflects that the information and 
evidence that the veteran is informed that he or she is to 
provide, must be provided within one year of the date of the 
notice. Finally, under 38 C.F.R. § 3.159(b)(3), no duty to 
provide section 38 U.S.C.A. § 5103(a) notice arises upon 
receipt of a Notice of Disagreement (NOD) or when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established. VA may continue to have an obligation to provide 
adequate section 38 U.S.C.A. § 5103(a) notice despite receipt 
of an NOD if the claim was denied and compliant notice was 
not previously provided. See Mayfield v. Nicholson, 444 F.3d 
at 1333-34 (Fed. Cir. 2006).

In this case, the required VCAA notification was provided in 
a letter issued in April 2003. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Veterans Court) 
held that VA must also provide notification that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded. The Veteran 
received notice consistent with Dingess in April 2006. 
Further, since the preponderance of the evidence is against 
the claim, any question as to the appropriate disability 
rating and effective date to be assigned is moot. 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran with the development of his claim. The 
record includes service medical treatment evidence, VA 
medical evidence, Social Security Administration medical 
evidence, and evidence from the U.S. Army and Joint Services, 
Records Research Center (JSRRC)regarding his claimed 
stressors. 

The Veteran has also been afforded comprehensive VA 
psychiatric examinations to ascertain whether he has PTSD 
that is linked to any incident of active service. The Veteran 
was also given the opportunity to submit any additional 
records that he may have. Specifically, he submitted a VCAA 
Notice Response Form in April 2006, indicating that he had no 
additional evidence to submit. There are no known additional 
records or information to obtain. 

Additionally, a personal hearing was offered and the Veteran 
testified at an October 2003 RO hearing before a hearing 
officer at the RO and again at a Travel Board hearing in 
February 2005 before the undersigned VLJ. The Board finds 
that the record as it stands includes sufficient competent 
evidence to decide the claim. See 38 C.F.R. § 3.159(c)(4). 
Under these circumstances, the Board finds no further action 
is necessary to assist the Veteran with his claim.


Service Connection

The veteran asserts that he warrants service connection for 
PTSD based on his service in Vietnam. Because the 
preponderance of the probative evidence indicates the Veteran 
does not have PTSD, the claim will be denied. 

VA compensation is paid for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service. 
38 U.S.C.A. § 1110 (West 2002). Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2008). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred. 38 C.F.R. § 3.304(f). If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor. Id. 

Although one claimed stressor advanced by the Veteran has 
been verified, the lack of a PTSD diagnosis is dispositive 
and mandates denial of the claim.  
Service medical evidence contains no findings, treatment, or 
diagnosis of PTSD. The service medical evidence did show that 
the Veteran was diagnosed at service discharge with passive 
aggressive personality disorder - which is not a disorder 
subject to service connection. 38 C.F.R. §§ 3.303(c), 4.9. 

Since service, the Veteran has been treated for passive 
aggressive personality disorder, depression, anxiety 
disorder, dysthymia, and PTSD. The Veteran also was treated 
in June 1999 at a four-week PTSD program. At that time, it 
was indicated, in pertinent part, that he was referred to the 
treatment program by a VAMC Dallas, Texas social worker, that 
he met the criteria for PTSD and that he related isolation 
difficulty with interpersonal relationships and 
hypervigilance which were some of his most problematic 
symptoms. However, there is no evidence that the Veteran's 
diagnosis of PTSD was made after showing a link between the 
diagnosis, current symptoms, and a verified inservice 
stressor. At the time of the hospitalization, there had been 
no verification of the inservice stressor. 

As of most recent, the Veteran underwent a VA examination in 
November 2003. The examiner found an essentially normal 
mental status examination. 

Social Security Administration medical evidence, which is 
comprised of primarily VA medical evidence, indicates that 
the Veteran was found disabled as a result of mood disorder 
and anxiety disorder. 

The Veteran underwent a VA psychiatric examination in 
October 2008, specifically to ascertain whether he had PTSD. 
A mental status examination was given, a Minnesota 
Multiphasic Personality Inventory-2 , and the Wechsler Adult 
Intelligence Scale-III were administered, and his medical 
record and claims folder were reviewed. After a thorough 
review of all of this evidence, the examiner's opinion was 
that the Veteran did not fit the criteria for a diagnosis of 
PTSD. The examiner stated that although the Veteran 
complained of nightmares, he did not meet the criteria in 
terms of stressors or functional impairment. The Veteran's 
functional impairment, according to the examiner, was more 
related to his personality disorder than anything else. The 
Veteran did not diagnose an Axis I psychiatric disorder, 
indicating that there was no diagnosis. 

In order to prevail on a claim of service connection for any 
disability, it must first be shown that the veteran has a 
current diagnosis of the disorder in question. As to PTSD, 
the diagnosis must be rendered in accordance with DSM-IV 
because service connection cannot be established without a 
current disability. Brammer v. Derwinski, 3 Vet. App. 223 
(1992); see McClain v. Nicholson, 21 Vet. App. 319 (2007). 

There is no question in this case that the Veteran has a 
verified stressor and that he has on occasion been diagnosed 
with PTSD. However, his most recent VA examinations show no 
findings of a diagnosis of PTSD or mental diagnosis, and on 
those occasions that he has been diagnosed with PTSD, there 
was no linking the PTSD diagnosis to the verified stressor, 
which is necessary for VA purposes. 

Even though the veteran has a diagnosis of PTSD, although not 
most recently, and has provided a verified stressor of rocket 
and mortar attacks occurring while stationed at Chu Lai, the 
verified stressor has not been linked to the diagnosis of 
PTSD. Since the diagnosis of PTSD was not done in connection 
with the verified stressor, one of the required prongs for 
the establishment of PTSD has not been met. As such, service 
connection for PTSD is not warranted. The claim is 
accordingly denied.


ORDER

Service connection for PTSD is denied. 


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


